Citation Nr: 0429458	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  97-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
November 19, 1997, decision in which the RO, for purposes of 
rating the veteran's service-connected residuals of a left 
hand injury, determined that the veteran's dominant hand was 
his right hand.  

2.  Entitlement to an increased rating for residuals of a 
left hand injury, currently evaluated as 40 percent 
disabling.  

(The issue of whether the veteran may be considered to have a 
serious employment handicap for purposes of an extension of 
his entitlement to vocational training and rehabilitation, to 
include refresher training, under Chapter 31 of Title 38 of 
the United States Code, is addressed in a separate Board 
decision.)  


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from August 1984 to 
February 1986.  

The present matters come before the Board of Veterans Appeals 
(Board) on appeal of June 1995 and March 2001 rating 
decisions.  

With respect to the June 1995 decision, the New York RO 
denied the veteran an increased rating greater than 10 
percent for residuals of a fracture of the left index finger.  
Later in June 1995, the veteran filed a notice of 
disagreement (NOD).  

In a November 1997 decision, the Winston-Salem RO increased 
the veteran's disability rating from 10 percent to 40 
percent, effective September 22, 1994, and reacharacterized 
the issue on appeal as residuals of a left hand injury.  

In May 1999, the veteran testified during a videoconference 
hearing before one of the undersigned Veterans Law Judges; a 
transcript of that hearing is of record.  

In a February 2000 decision, the Board, inter alia, remanded 
the veteran's claim for a rating greater than 40 percent for 
residuals of a left hand injury to the RO for the issuance of 
a statement of the case (SOC).  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter "Court).  In April 
2000, the RO issued an SOC.  The veteran filed a substantive 
appeal in May 2000.  

In August 2001, counsel for VA's Secretary (General Counsel) 
filed an Unopposed Motion for Partial Remand and to Stay 
Proceedings to vacate and remand the February 2000 Board 
decision as to a number of claims.  By Order later in August 
2001, the Court granted the motion, vacating in part the 
February 2000 Board decision on a number of claims.  In doing 
so, the Court left undisturbed, inter alia, the claim for a 
rating greater than 40 percent for residuals of a left hand 
injury, which the Board had remanded in February 2000.  The 
Court remanded the matters to the Board for further action, 
consistent with the Secretary's motion. 

In the March 2001 rating decision, the Winston-Salem RO 
determined that there was no CUE in a November 19, 1997, 
decision in which the RO, for purposes of rating the 
veteran's service-connected left hand disability, determined 
the veteran's dominant hand to be his right hand.  The 
veteran filed a notice of disagreement (NOD) in April 2001.  

In an October 2002 decision, the Board remanded the veteran's 
claim for a rating greater than 40 percent for residuals of a 
left hand injury and the claim of CUE in the November 19, 
1997, RO decision, to the New York RO for additional 
development.  That development included both evidentiary 
development and the issuance of an SOC to the veteran's April 
2001 NOD on the issue of whether there was CUE in the 
November 19, 1997, RO decision.  

Later in October 2002, the RO issued a statement of the case 
(SOC) on whether there was CUE in the November 19, 1997, RO 
decision.  In December 2002, the veteran submitted a written 
statement to the RO, which the Board accepts as the veteran's 
substantive appeal. 

In June 2004, the Board received from the RO additional 
evidence submitted through the veteran's congressional 
representative.  The additional evidence consists of the 
veteran's personal statements, a letter of recommendation, 
and medical examination reports.  Although the evidence was 
not accompanied by a specific waiver of RO jurisdiction, the 
Board notes that the evidence is cumulative and/or 
duplicative of evidence of record already considered by the 
RO.  As such, a remand is not warranted for initial RO 
consideration of the evidence.  See 38 C.F.R. § 19.31(b)(1) 
(2004).  

In July 2004, the veteran and his spouse testified during a 
hearing before one of the undersigned Veterans Law Judges in 
Washington, D.C.; the transcript of that hearing is of 
record.  

The Board notes that a Veterans Law Judge presiding at a 
hearing must participate in the decision (See 38 C.F.R. 
20.707 (2004)).  As such, the veteran's claims on appeal are 
being decided by the two Veterans Law Judges who each 
presided over a Board hearing (in May 1999 and July 2004), 
and a third Veterans Law Judge.  

In September 2004, an undersigned Veterans Law Judge granted 
the veteran's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).  

As a final preliminary matter, the Board notes that, while 
the veteran previously was unrepresented before the RO and 
the Board, a private attorney represented the veteran before 
the Court.  By letter in September 2001, the Board contacted 
the veteran's attorney to clarify whether he would continue 
to represent the veteran before the Board.  Later in 
September 2001, the attorney advised the Board that he would 
not be continuing to represent the veteran.  In October 2001, 
the Board notified the veteran of this fact.  The Board 
recognizes that the veteran is now proceeding pro se in his 
appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of whether there was CUE in a November 
19, 1997, RO decision, and the claim for a rating greater 
than 40 percent for residuals of a left hand injury, has been 
accomplished.  

2.  The November 19, 1997, rating decision, in which the RO, 
for purposes of rating the veteran's service-connected 
residuals of a left hand injury, determined that the 
veteran's dominant hand was his right hand, was in accordance 
with the applicable law and regulations and was adequately 
supported by the evidence then of record.  

3.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO on November 19, 1997, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time, and that, but for any such 
alleged error, the outcome of the decision would have been 
different.  

4.  The veteran's left hand is his non-dominant hand.

5.  The veteran's left index finger exhibits poor flexor 
tendon function.  

6.  The fingers of the veteran's non-dominant left hand do 
not exhibit ankylosis.  


CONCLUSIONS OF LAW

1.  The November 19, 1997, rating decision in which the RO, 
for purposes of rating the veteran's service-connected 
residuals of a left hand injury, determined that the 
veteran's dominant hand was his right hand, was not clearly 
and unmistakably erroneous.  38 C.F.R. 3.105 (2004).

2.  The criteria for a rating greater than 40 percent for 
residuals of a left hand injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5221 (2002 & 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that given the parameters of the 
law surrounding CUE claims, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed, 
in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A 
claim based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Livesay, 
15 Vet. App. at 178- 179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.

Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence 
that claim is ready to be considered on the merits.  

With respect to the veteran's claim for a rating greater than 
40 percent for residuals of a left hand injury, considering 
the record in light of the duties imposed by the VCAA and its 
implementing regulations, all notification and development 
action needed to fairly adjudicate this claim on appeal has 
been accomplished.  

Through March 2001 and September 2001 notice letters, an 
April 2000 SOC, and Supplemental SOCs (SSOC) in January 2003 
and April 2004, the veteran was notified of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the notice letters in March and 
September 2001 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also requested to identify and provide the necessary 
releases for any medical providers from which he wished the 
RO obtain and considered evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
indicated above, the first three content of notice 
requirements have been met.  

With respect to the fourth requirement, the Board notes that 
the veteran has not been explicitly informed of the need to 
submit all pertinent evidence in his possession.  However, 
the veteran has submitted evidence in support of his claim 
throughout the appeal period with respect to his claim.  
Additionally, in February 2004, the veteran reported that he 
had no additional evidence to submit and the September 2001 
notice letter advised the veteran to submit his own 
statements or statements from others describing his physical 
disability symptoms.  Thus, while he has not been explicitly 
informed, the Board finds that, through his actions and the 
information provided by the September 2001 letter, the 
veteran clearly has been put on notice of the need to submit 
pertinent evidence in his possession associated with his 
claim.  Therefore, the Board finds that all four of 
Pelegrini's content of notice requirements have been met in 
the instant case.  See also VAOPGCPREC 7-2004 (July 16, 
2004).  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the June 1995 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than five years after the June 1995 rating 
decision.  The Board also finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

In this respect, the April 2000 SOC explained to the veteran 
what was needed to substantiate his claim.  The January 2003 
and April 2004 SSOCs noted the evidence that had been 
considered with respect to the veteran's claim.  After 
issuance of each of the SOC and SSOCs, the veteran was 
afforded an opportunity to respond.  Moreover, the RO 
notified the veteran of the VCAA duties to notify and assist 
in its letter of September 2001; in response to that letter, 
or at any other point during the pendency of this appeal, the 
veteran has not informed the RO of the existence of any 
evidence that has not already been obtained.  Hence, the 
Board finds that any failure on VA's part in not fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Furthermore, the Board notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  As indicated below, the 
RO arranged for the veteran to undergo VA examinations in 
July 1997 and December 2002.  The veteran has testified in 
May 1999 and July 2004 with respect to his claims.  Moreover, 
the veteran has been given opportunities to submit evidence 
to support his claim and has done so during the course of his 
appeal.  As noted above, in February 2004, the veteran 
reported that he had no additional evidence to submit.  
Significantly, the veteran has not identified and the record 
does not otherwise indicate, existing records pertinent to 
the claim for a rating greater than 40 percent for residuals 
of a left hand injury that need to be obtained.  

The Board also notes that the veteran declined to report to 
an additionally scheduled May 2003 VA examination.  The 
examination was arranged in response to the veteran's claim 
that the December 2002 examination had been inadequate.  
After the veteran's failure to report, the RO contacted the 
veteran by letter in June 2003 and requested that he complete 
VA Form 21-4142s for both his private treating doctor and his 
private orthopedic specialist.  The veteran was informed that 
once the RO had these releases the RO would forward a copy of 
the Board's October 2002 remand order to each doctor and 
request the doctors address the noted questions.  The claims 
file reflects that the veteran submitting a single, 
incomplete 21-4142 form with an attached April 2003 
examination report from Jeffrey Arliss, M.D.  

Under these circumstances, the record is complete, the duties 
to notify and assist have been met, and the Board finds that 
there is no prejudice to the veteran in proceeding, at this 
juncture, with a decision on his claim for an increased 
rating greater than 40 percent for residuals of a left hand 
injury.  

II.  CUE in a November 19, 1997, RO Decision

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
However, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

The Court has also stated that a clear and unmistakable error 
is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40,43-44 (1993).  

In the November 19, 1997, rating decision at issue, the RO 
increased the veteran's 10 percent disability rating for his 
current service-connected residuals of a left hand injury, to 
40 percent, effective September 22, 1994, the date of the 
grant of service connection.  The RO's decision reflected its 
consideration of findings reported in a July 1997 VA 
examination report, which included the examiner's report that 
the veteran was right handed.  As such, the veteran's 
disability rating was for his non-dominant left hand.  

The Board finds that the evidence before the RO at the time 
of the November 19, 1997, rating decision reasonably supports 
the decision, and that the decision reached was consistent 
with extant governing legal authority.  As now, as in 1997, 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The veteran is contending that the statutory or regulatory 
provisions extant at the time were incorrectly applied only 
as to the RO rating his service-connected left hand 
disability as associated with his non-dominant hand.  The 
veteran has not offered any other specific allegations as to 
why the November 19, 1997, decision was clearly and 
unmistakably erroneous other than his disability rating 
should have determined that his left hand was his dominant 
hand.  

The medical evidence of record at the time of the November 
1997 decision includes the veteran's service medical records.  
These records reflect notations in July and August 1985 that 
the veteran was right handed, and that the injury to his 
index finger was to his nondominant left hand.  Subsequent 
March 1986 and April 1988 reports of VA examination note the 
veteran as being right handed.  During a May 1988 hearing at 
the RO, the veteran was asked whether he was right or left 
handed.  The transcript of that hearing reflects the 
veteran's response that he was right handed.  Additionally, a 
July 1997 report of VA examination also documents that the 
veteran's right hand was his dominant hand.  As such, the 
record in November 1997 consisted solely of evidence 
identifying the veteran's right hand as his dominant hand.  

In written statements, as well as testimony given before the 
undersigned Veterans Law Judges, the veteran has contended 
that he was born left-handed and that as a child he became 
ambidextrous.  The veteran has also contended that when he 
entered active service, the Army forced him to use his right 
hand instead of his left, even though he was naturally left 
handed.  The veteran has also submitted statements from 
members of his family attesting to the fact that as a child 
his dominant hand was his left.  However, none of these 
statements was of record at the time of the November 19, 
1997, rating decision, and may not now be considered in 
determining whether the RO committed CUE in November 1997.  

Under these circumstances, the Board finds that the veteran 
simply has not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time, and 
that, but for any such alleged error, the outcome of the 
decision would have been different.  

Accordingly, the Board concludes that the November 19, 1997, 
rating decision, in which the RO rated the veteran's service-
connected residuals of a left hand injury as a disability of 
his nondominant hand, was not clearly and unmistakably 
erroneous.

III.  Increased Rating for Residuals of Left Hand Injury

A.  Factual Background

The evidence reflects a July 1997 report of VA examination in 
which extension of the veteran's index finger was noted as 
limited to 45 degrees.  Flexion of the index finger was 
limited to 3.5 inches from the tip to the metacarpo-
phalangeal joint.  The examiner also noted that secondary to 
this injury, the tips of the middle, ring and thumb fingers 
were limited to 2.7 inches, 1 inch, and 2.5 inches from their 
tips to the metacarpophalangeal joint.  As a result, the 
veteran's grip strength in his left hand was noted as being 
about 30 percent less than his right.  The examiner further 
noted that the veteran was unable to perform any dexterity 
involving the left hand with fingers extended and was unable 
to pick up small objects.  The examiner's diagnosis was 
residual left hand injury with near total dysfunction.  

A December 2002 report of VA examination reflects the 
veteran's complaints of an inability to handle heavy tools 
using his left hand, as well as intermittent left hand pain 
and chronic weakness.  On clinical evaluation there were no 
noted anatomical defects.  There was a 3-inch lag of 
approximation of the left index finger to the palm, with weak 
left hand grip (three by five).  The veteran was noted to 
have a four-inch healed post-operative scar along the index 
finger volarly extending to the palm.  There was limited left 
index proximal interphalangeal joint flexion to 90 degrees, 
with distal interphalangeal flexion to 45 degrees.  An X-ray 
of the veteran's left hand was noted as revealing a flexion 
deformity of the second distal interphalangeal joint.  The 
examiner opined that the veteran was right-hand dominant 
based on review of the claims file and her observation of the 
veteran during the examination.  Additionally, she noted that 
there was no ankylosis in any joint, but some limitation of 
left index range of motion.  The examiner further opined that 
the veteran could perform any job that did not require heavy 
use of his left, non-dominant hand.  

A February 2003 letter from the veteran notes his report that 
he had an undergraduate degree from the City College of New 
York in Black Studies/Afrikan Studies.  He also reported 
having a Master's of Science degree from Long Island 
University in Computers in Education concentrating in 
instructional technology.  He also reported that he was a 
doctorate student at St. John's University.  Furthermore, the 
veteran reported having numerous certificates in networking 
and system operation and experience in the information 
technology/computer field.  Finally, the veteran noted that 
he never had said that he couldn't work, but that due to his 
career choice he was unable to work in a career field where 
he could find gainful employment.  In this respect, the 
veteran contended that in the computer field, lower level 
management positions required one to use both hands and 
required the ability to carry heavy equipment.  As such, the 
veteran wished to be classified as having a serious 
employment handicap.   

An April 2003 report of examination from Jeffrey Arliss, 
M.D., notes the veteran's complaints of chronic pain in his 
left hand with a lack of effective grip.  The veteran was 
reported as being right handed.  On clinical evaluation, 
there was a normal range of motion of the left wrist and 
elbow.  There was limitation of motion of the left index 
finger.  Grip strength was noted as 90 pounds in the right 
hand and 60 pounds in the left hand.  The veteran's scar site 
associated with his left index finger was noted as painful.  
Dr. Arliss' diagnosis included chronic, painful contracture 
and flexion tendon function of the second ray (finger) of the 
left hand.  He indicated that the etiology of the veteran's 
pain was related to chronic scar contracture of the left 
second ray.  

A May 2003 neurological consultation from John J. Caronna, 
M.D., notes the veteran's reported history of an injury to 
his left hand while in service, and switching from being left 
handed to right handed.  

A July 2003 statement from Dr. Arliss notes that he had 
examined the veteran in April 2003, and his diagnosis was 
chronic, painful contracture, left index finger, status post 
crush injury in service.  He additionally noted that the poor 
flexor tendon function of the left index finger was unlikely 
to improve with either therapy or further surgery.  

B.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The veteran's residuals of a left-hand injury are currently 
evaluated for favorable ankylosis of four digits of one hand 
(non dominant) under 38 C.F.R. § 4.71a, Diagnostic Code 5221.  
The Board points out that during the course of the veteran's 
appeal, the schedular criteria for evaluating disabilities 
involving the digits of the hand were changed, effective 
August 26, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230 (2004).  

Initially, the Board notes that there is no indication that 
the revised rating criteria for digits of the hand are 
intended to have retroactive effect.  As such, the Board has 
the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

It does not appear the RO applied the revised criteria in its 
evaluation of the veteran's service-connected residuals of a 
left hand injury.  

Where new regulations are promulgated, it is the usual 
practice to remand the issue to the RO to afford the 
appellant due process.  However, the Board is cognizant that 
the pertinent regulatory amendments did not result in any 
substantive changes relevant to this appeal.  Essentially, 
the former and revised criteria for evaluating disability of 
the digits of the hand are identical.  As is noted below, the 
August 26, 2002, revision revised the preambles preceding 
Diagnostic Codes 5216-5219 (unfavorable ankylosis of multiple 
digits) and 5220-5223 (favorable ankylosis of multiple 
digits), as well as the notes following Diagnostic Codes 
5220-5223.  However, the assignable ratings provided under 
those Diagnostic Codes were not altered.  In this instance, 
as is discussed below, the medical evidence does not reflect 
ankylosis of the fingers of the veteran's left hand.  

The revised criteria now provide evaluations for single 
digits based on limitation of motion under Diagnostic Codes 
5228-5230 (Limitation of motion of Individual Digits).  In 
this respect, when there is limitation of motion of two or 
more digits, each digit may be evaluated separately and the 
evaluations combined.  (See preamble, Note 5, preceding 
Diagnostic Codes 5216-5219).  Even with a finding of 
limitation of motion of all the veteran's individual fingers 
of his left hand, under the Combined Ratings Schedule, see 
38 C.F.R. § 4.25 (2004), the veteran still would not warrant 
a rating greater than 40 percent.  

Thus, where, as here, there has been no significant change in 
the substantive criteria directly affecting the appeal, the 
Board determines that there is no prejudice to the veteran in 
proceeding to consider the issue, at this juncture.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted above, the veteran's service-connected residuals of 
left hand injury are currently rated, by analogy, under 
38 C.F.R. § 4.71a, Diagnostic Code 5221 for favorable 
ankylosis of the four digits of the left hand (non dominant).  
The veteran seeks a rating greater than the currently 
assigned 40 percent, contending that he has pain, fatigue, 
and decreased strength associated with his left hand.  

Prior to August 26, 2002, the preamble to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5219 as well as Diagnostic Codes 5220-
5223, provided that:

In classifying the severity of ankylosis and limitation 
of motion of single digits and combinations of digits 
the following rules will be observed:  
(1)  Ankylosis of both the metacarpo-phalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as 
amputation.  
(2) Ankylosis of both the metacarpo-phalangeal and 
proximal    interphalangeal joints, even though each 
is individually in favorable position, will be rated 
as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or 
limited in its motion, the determination will be made 
on the basis of whether motion is possible to within 
2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  


(4) With the thumb, the carpometacarpal joint is to 
be regarded as comparable to the metacarpo-phalangeal 
joint of other digits.  

38 C.F.R § 4.71a.  

The ratings for Diagnostic Codes 5220-5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction is not considered disabling.  Combination of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223, Notes 
(a), (b) (2002).  

As noted above, the August 26, 2002, revision revised the 
preambles preceding Diagnostic Codes 5216-5219 (unfavorable 
ankylosis of multiple digits) and 5220-5223 (favorable 
ankylosis of multiple digits), as well as the notes following 
Diagnostic Codes 5220-5223.  However, the assignable ratings 
provided under those Diagnostic Codes were not altered.  

Under the criteria in effect on and after September 26, 2002, 
the preamble provides, in particular, that for (1) the long 
and ring fingers (digits III and IV), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpo-phalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpo-phalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."  

Additionally, (2) when two or more digits of the same hand 
are affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that 
which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level.  Id.  Also (5) if there is limitation 
of motion of two or more digits, evaluate each digit 
separately and combine the evaluation.  Id. 

Favorable ankylosis of either four digits (Diagnostic Code 
5221) or five digits (Diagnostic Code 5220) of the 
nondominant hand warrants a 40 percent rating, and for the 
dominant hand, a 50 percent rating.  These are the highest 
available ratings for the nondominant and dominant hands 
under either code.  38 C.F.R. § 4.71a, Diagnostic Codes 5220, 
5221 (2004).  

Unfavorable ankylosis of either four digits (Diagnostic Code 
5217) or five digits (Diagnostic Code 5216) of the 
nondominant hand warrants a 50 percent rating, and for the 
dominant hand, a 60 percent rating.  These are the highest 
available ratings for the nondominant and dominant hands 
under either code.  38 C.F.R. § 4.71a, Diagnostic Codes 5216, 
5217 (2004).  

Under Diagnostic Codes 5125-5137, the veteran would also 
warrant a higher rating to 50 or 60 percent (nondominant 
hand), and to 60 or 70 percent (dominant hand), for 
amputation of a hand (loss of use) or at least three of the 
digits of a hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5125-
5137 (2004).  




B.  Analysis

The Board notes that the veteran was rated as 10 percent 
disabled for residuals of a fracture of the left index finger 
prior to the July 1997 VA examination.  Given the findings, 
on that examination, of near total dysfunction of the left 
hand secondary to residual pain, fatigue, and loss of grip 
strength, the RO increased the veteran's disability rating to 
40 percent, by rating the disability analogously to favorable 
ankylosis of four fingers of the nondominant hand under 
Diagnostic Code 5221.  See 38 C.F.R. § 4.20 (2004).   

In the context of the current rating for increase, the Board 
must first address the veteran's assertions as to which of 
his hands is dominant.  In this regard, the Board notes the 
veteran's contentions that his dominant hand is his service-
connected left hand and not his right hand, as the RO 
determined.   In support of this contention, the veteran has 
submitted statements from members of his family asserting 
that, as a child, his dominant hand was his left and that he 
later became ambidextrous.  

The Board notes, however, that notations in the veteran's 
service medical records reflect that the veteran was right 
handed, and that the injury to his index finger was to his 
nondominant left hand.  Post-service VA examination reports 
reflect the veteran's dominant hand as his right hand.  Most 
recently, the VA examiner in December 2002 and Dr. Arliss in 
April 2003 both found the veteran to be right handed.  
Moreover, during a May 1988 RO hearing, the veteran testified 
that he was right handed.  

Thus, notwithstanding the current assertions of the veteran's 
and his relatives, the veteran has been clinically evaluated 
as being right-hand dominant, and he has not submitted any 
medical evidence that contradicts this finding.  Hence, for 
purposes of the current appeal for a higher rating, veteran's 
claim on appeal, the Board determines that his left hand is 
his non-dominant hand.  

Turning to merits of the claim for increase, the Board notes 
that, while the current medical evidence reflects limitation 
of motion of the left index finger, chronic pain in the left 
hand, and decreased grip strength, that evidence does not 
reflect unfavorable ankylosis of four or five digits of the 
left hand, total loss of use of the left hand (amputation), 
or amputation of at least three digits of the left hand.  
[Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)].  

Furthermore, while the veteran contends that he deserves a 
rating greater than 40 percent with consideration of 
additional functional loss of the left hand due to pain, the 
veteran's current rating has taken into consideration the 
veteran's complaints of pain and any associated impairment 
the left hand due to such pain.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.  Moreover, as 
noted above, the veteran declined to report for a scheduled 
VA examination that might have shed additional light on his 
left hand disability-to include more detailed findings as to 
the extent of functional loss, to include with repeated use 
and/or during flare-ups, due to pain.  Although the veteran 
has submitted an April 2003 examination report from Dr. 
Arliss, significantly, neither the report or the December 
2002 VA examination report reflect objective findings 
demonstrating near total dysfunction of the left hand.  As 
such, despite the veteran's contentions as to the severity of 
his left hand disorder as well as his hearing testimony to 
that effect, there simply is no objective indication 
whatsoever that the veteran's left hand pain and weakness are 
so disabling as to warrant a higher evaluation.  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that 38 C.F.R. § 3.321(b)(1)-which sets forth the 
criteria and procedures for assignment of an extra-schedular 
rating-provides no basis for assignment of more than the 
current 40 percent rating for residuals of a left hand 
injury.  [Parenthetically, the Board notes that, although the 
RO has not specifically cited to that regulation in either 
the April 2000 SOC or SSOCs of record, the RO has discussed 
the requirements of that provision in the April 2000 SOC in 
adjudicating the claim on appeal; hence, the veteran is not 
prejudiced by the Board's explicit consideration of the 
provisions of this regulation.  See Bernard, 4 Vet. App. at 
394].  However, in the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this respect, as noted above, the veteran has described 
pain, loss of dexterity, and loss of grip strength when he 
attempts to use his left hand.  It is undisputed that the 
veteran's service-connected disability has an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairment in earning capacity resulting from service-
connected disability in civil occupations.  See 38 U.S.C.A. § 
1155.  See also 38 C.F.R. § 4.1 (2003) (Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.)   

Furthermore, the December 2002 VA examiner opined that the 
veteran could perform any job that did not require heavy use 
of his nondominant left hand, and the veteran, through his 
own statement in February 2003, reported that he was able to 
work, but not gainfully employed in a computer-related field.  
Thus, given the lack of evidence showing exceptional or 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell, Shipwash, supra.  

For all the foregoing reasons, the Board finds that the 40 
percent disability rating adequately compensates the veteran 
for any pain and weakness or other functional loss he may 
experience with repetitive use of his left hand.  Hence, the 
Board must conclude that the claim for a rating greater than 
40 percent for residuals of a left hand injury must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 




ORDER

The claim that the November 19, 1997, rating decision was 
clearly and unmistakably erroneous in failing to rate the 
veteran's service-connected residuals of a left hand injury 
as a disability of the dominant hand, is denied.

A rating greater than 40 percent for residuals of a left hand 
injury is denied.  



        ____________________________     
____________________________
               JACQUELINE E. MONROE 		  ANDREW J. 
MULLEN
                      Veterans Law Judge, 		     
Veterans Law Judge,
                Board of Veterans' Appeals		Board of 
Veterans' Appeals



			
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



